Citation Nr: 0923675	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, currently calculated as 
$1,440.80, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to August 
1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision by the VA Regional Office (RO) in 
Seattle, Washington, which determined the Veteran improperly 
received additional disability compensation benefits for his 
daughter, F, after she received Chapter 35 Dependents 
Educational Assistance (DEA) benefits in her own right.  A 
June 2005 decision by an RO Committee on Waivers and 
Compromises denied a waiver of the indebtedness.  The RO 
informed the Veteran his benefits had been reduced effective 
September 22, 2002, because his daughter had started to 
receive her DEA.

On initial review of this appeal, the issue was styled as an 
overpayment of DEA benefits.  In light of the facts of the 
case, however, the Board has styled the issue as shown on the 
cover sheet above.

The Veteran appeared at a Travel Board hearing in June 2005 
before the undersigned Veterans Law Judge.  He also appeared 
at a local hearing before an RO Decision Review Officer in 
November 2003.  Transcripts of the testimony at both hearings 
are associated with the claims file.

In June 2006, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The RO completed the additional 
development as directed, continued to deny the waiver, and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  In a May 2002 rating decision the Veteran was awarded a 
total disability evaluation based on individual 
unemployability due to service connected disorders, effective 
September 2001, which included payments for his dependents.

2.  As of September 2002, the Veteran's daughter, F, applied 
for, and received, Chapter 35 DEA benefits in her own right.  
The Veteran continued to received additional disability 
compensation for his dependents, to include F, until the 
duplicative payments were stopped in May 2003, effective 
retroactively to September 2002.

3.  The overpayment of additional VA disability compensation 
benefits for the Veteran's daughter, F, totaled $1,440.80.

4.  The overpayment of VA disability compensation benefits in 
the amount of $1,440.80 was not due to the Veteran's fraud, 
misrepresentation, or bad faith.

5.  The creation of the debt was due to fault on the part of 
the Veteran.

6.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the Veteran 
would be unjustly enriched if the benefits were not 
recovered, as failure to make restitution would result in 
unfair gain to him.

7.  The Veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

8.  There is no evidence that recovery of the overpayment 
would deprive the Veteran of basic necessities.


CONCLUSION OF LAW

An overpayment of disability compensation benefits in the 
amount of $1,440.80 was properly created, and recovery of the 
overpayment of VA disability compensation benefits in the 
amount of $1,440.80 would not be against equity and good 
conscience and, therefore, is not waived.  38 U.S.C.A. §§ 
5107, 5302(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
1.963(a), 1.965(a), 3.159(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The notice and duty-to-assist provisions of the VCAA, 
38 U.S.C.A. § 5100 et seq, do not apply in waiver of 
overpayment cases.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  Nonetheless, VA has sought to obtain all 
relevant documents the Veteran claimed would advance his 
appeal.  During the early stages of the creation of the debt 
and the Veteran's disagreement, his claims file was 
temporarily misplaced or lost.  A temporary file was created 
with the assistance of the Veteran's representative, which 
included the sharing of copies of documents maintained in the 
representative's file.  RO Transcript, p. 2.  The original 
claims file was later located, and both files are available.  
Thus, the Board finds no evidence the Veteran was impeded in 
any way in pursuing his appeal of the indebtedness.

Validity of the Indebtedness

A May 2002 rating decision of the Seattle RO granted a total 
disability evaluation on the basis of individual 
unemployability due to service-connected disability, 
effective September 2001.  A June 2002 RO letter informed the 
Veteran of the decision and that the allowance included an 
additional amount for his dependents, to include F.  The 
letter also informed him his dependents might be eligible for 
DEA.  A VA pamphlet on DEA benefits was enclosed, as also was 
a VA Form 22-5490, to use to apply.

In October 2002, VA received the Veteran's claim of 
entitlement to a permanent total disability evaluation on the 
basis of individual unemployability due to service-connected 
disability, being as he had children eligible for DEA.  His 
original allowance was in fact a permanent one, as subsequent 
events would confirm, as well as the RO's July 2003 reply.

The Muskogee, Oklahoma RO received F's application for DEA 
(VA Form 22-5490) in September 2002, and the application was 
approved.  The Veteran continued to receive an additional 
amount of disability compensation for F after she started to 
receive her DEA.

A March 2003 letter of the Seattle RO notified the Veteran 
that F's application was approved, and she had been paid DEA 
since late-September 2002.  F's benefits in her own right 
reduced the monthly disability compensation to which the 
Veteran was entitled which, in turn, created an overpayment.  
The letter further informed the Veteran of his rights under 
the applicable procedure, and that payment of his then 
current monthly compensation would continued for 60 days, 
when the reduced amount would commence.  

In a March 2003 statement (VA From 21-4138), the Veteran 
asked the overpayment be stopped immediately.  He also 
asserted the debt was the result of administrative error, in 
that the RO should have automatically stopped his additional 
payments when F's payments were approved.

A May 2003 Seattle RO letter informed the Veteran the 
reduction action outlined in the March 2003 letter had been 
implemented, effective September 2002.  The letter also 
informed him that applicable VA regulations precluded the RO 
from removing F from his monthly disability compensation, 
unless he personally requested that action, as certain 
procedures had to be followed.

At the RO hearing, the Veteran reiterated the assertion in 
his March 2003 statement.  He asserted further that the 
Muskogee RO had to verify F's eligibility by reviewing his 
claims file, which made VA aware of the potential for 
duplicate payments and, therefore, the Muskogee RO should 
have reduced his monthly compensation at that time.  RO 
Transcript, 2.  The Decision Review Officer asked the Veteran 
if he ever notified the Seattle RO that F had received a 
Chapter 35 award.  It is here that the Veteran's view of the 
sequence of events became somewhat clouded.

In response to the Decision Review Officer's question, the 
representative recounted how F's original claim in 2001 was 
disapproved, and the claim was re-filed.  Id., at 3.  The 
Board infers the representative to have referenced the 
October 2002 "claim" for a permanent rating.  Contrary to 
the representative's assertion, however, the re-filing was 
not submitted on a Form 21-4138 but, as noted above, via a 
memorandum from the representative.

The representative then noted F's benefit was granted, and 
the Veteran brought the representative a letter to the effect 
F had received her first check.  Although the representative 
specifically used the term, "letter," the Decision Review 
Officer, however, apparently understood the representative to 
mean the Veteran brought her a Form 21-4138.  The 
representative noted the 4138 was forwarded to the RO under 
the representative's cover letter, and the Decision Review 
Officer requested a copy.  The representative advised she 
could not locate a copy of the 4138 or the representative 
agency's cover letter used to tell the RO that F had received 
her first Chapter 35 check, but she would continue to search 
her files related to the Veteran.  Id., pp. 3-4.

As noted earlier, both the original and temporary claims 
files are available, and neither contains a letter or Form 
21-4138 that informs the RO that F had received her benefit, 
and the additional compensation paid directly to the Veteran 
should be stopped.  The Board notes Forms 21-4138 in the 
claims file dating back to 2001.  The Board finds no evidence 
of basis to infer or find that VA may have misplaced a 
document provided by the Veteran or his representative.  
There also is the matter of inconsistent recall of events.  
The Veteran noted at the Board hearing that after he spoke 
with his representative about the matter, they both walked 
down to the RO and talked to "the VA people."  Board 
Transcript, p. 7.  The Board finds it highly doubtful the RO 
would not have documented the visit and initiated action to 
change the Veteran's monthly compensation payments.  Further, 
the representative said nothing at the 2003 RO hearing about 
she and the Veteran having visited the RO for that purpose.

Thus, the Board finds no administrative error or fault on 
VA's part in the creation of the debt.  The remand directed a 
paid-and-due audit be conducted on the Veteran's account.  
The May 2007 audit notes the amount by which the Veteran's 
disability compensation benefits were reduced as a result of 
F's DEA.  The audit then calculated the amount by which the 
Veteran's benefits were reduced for each month between 
September 2002 and April 2003, which resulted in the total of 
$1,440.80.

The Veteran noted at the RO hearing that he was aware F's 
application for DEA had been approved.  The Board may 
reasonably infer that he continued to be aware of the amount 
of his monthly disability compensation, and that it had not 
changed.  Further, he obviously would have been aware he had 
taken no action to avoid an overpayment.  In light of the 
above, the Board finds that both the amount of and the 
creation of the debt to be valid, and that the debt was 
created due to the fault of the Veteran.  The issue of 
entitlement to waiver will now be addressed.

Waiver

The Veteran applied for a waiver of the indebtedness in March 
2003 and, as noted earlier, his request for a waiver of the 
overpayment was referred to the Committee in July 2003.  In 
June 2005, the Committee considered the claim. The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the Veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination, as there is no evidence 
whatsoever of bad faith on the Veteran's part.  The Committee 
further determined that recovery of the overpayment of VA 
disability compensation benefits in the amount of $1,440.80 
would not be against equity and good conscience.

Governing Law and Regulation

In cases where there is no fraud, misrepresentation, or bad 
faith, on the Veteran's part with respect to the creation of 
the overpayment at issue, waiver is not precluded by 38 
U.S.C.A. § 5302(a).  In order to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of the 
debtor against VA fault; (3) undue hardship, whether 
collection would deprive the debtor or his/her family of 
basic necessities; (4) defeat the purpose, whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment, failure to make restitution would result in 
unfair gain to the debtor; and, (6) changing position to 
one's detriment, reliance on VA benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.

As noted above, it was the Veteran's responsibility to notify 
VA of his daughter's, F's, approved application for DEA in 
her own right.  Although he asserts he in fact did so, the 
Board must reject that assertion.  If he in fact did so 
through his representative, there is no explanation as to why 
his representative would not have maintained a copy in the 
file they maintained.  This is especially so in light of 
copies of other documents provided by the representative when 
the temporary claims file was assembled.  The March 2003 VA 
notice to the Veteran was within a reasonable time following 
the September 2002 approval of F's application.  The Veteran 
noted at the Board hearing that he knew of his daughter's 
payment right after she received her first check in September 
2002, and he knew he was receiving additional amounts he was 
not entitled to for three months or so.  Board Transcript, p. 
7.  He kept and used the payment of additional VA disability 
compensation benefits during the period of September 2002 to 
March 2003.  Thus, the overpayment is the result of his own 
actions.

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the Veteran 
received a higher amount of benefits than he was entitled to 
receive because F was paid her DEA directly while he received 
an additional amount of compensation for her.  Thus, the 
recoupment of those benefits did not defeat the purpose of 
the benefit.  A failure to recoup the benefits would cause 
unjust enrichment to the debtor for the same reason, as the 
Veteran was paid disability compensation at a higher rate 
than he should have been paid due to the fact F was receiving 
payments in her own right.  Likewise, there is no indication 
the Veteran's reliance on VA benefits resulted in 
relinquishment of another valuable right.

The Board has also considered whether the Veteran would 
suffer undue financial hardship or be deprived of the basic 
necessities if forced to repay the debt at issue and again 
finds against the Veteran.  His initial Financial Status 
Report of June 2003 noted monthly income of $6,681.60 and 
monthly expenses of $7030.22, for a monthly negative balance 
of ($348.62).  The report also noted, however, significant 
assets, including $26,000.00 in savings.  The Veteran's 
primary installment debts were mortgages, one apparently for 
a rental property valued at $179,000.00.
His June 2005 Financial Status Report noted monthly income of 
$6,833.42 and monthly expenses of $6,275.42, for a net 
monthly positive balance of $558.00.  The report further 
noted real estate valued at $200,00.00, and savings were 
noted as $80,000.00.  These reports also note the Veteran's 
two automobiles as a Mercedes Benz and a Volvo.

The Veteran candidly noted at the Board hearing that 
repayment of the overpayment would not deprive he and his 
family of basic necessities, but it would impose an economic 
hardship.  Board Transcript, p. 10.  The Veteran was not 
specific as to what type economic hardship he would endure, 
and the Board finds no basis whatsoever in his Financial 
Status Reports to support that assertion.  Regardless as to 
how the Veteran's apparent business or financial transaction 
may affect the amount of ready cash on hand in his savings 
account, the preponderance of the evidence clearly shows that 
repayment of $1,440.80 would not impose a hardship on him and 
his family, as he owns significant valuable assets.

In light of the surrounding circumstances of the debt and the 
Veteran's financial status, the Board is simply unable to 
conclude that there is undue financial hardship in this case.  
The Board is also unable to find a reason why the 
indebtedness to the Government should not be afforded the 
same consideration and attention he provides to his other 
obligations.

In sum, after weighing the facts in light of the principles 
of equity and good conscience, the Board finds that the 
preponderance of the evidence is against entitlement to 
waiver of the recovery of the overpayment.


ORDER

An overpayment of $1,440.80 of VA disability compensation 
benefits due payment of additional compensation for a child, 
F, and duplicate payments to F in her own right, was properly 
created.

A waiver of the recovery of an overpayment of disability 
compensation benefits in the amount of $1,440.80 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


